Exhibit 10.8

 

Wayne Savings Bancshares, Inc.

Summary of Cash Incentive Bonus Plan

 

An informal bonus arrangement that was implemented by the board of directors in
2006, the Cash Incentive Bonus Plan may be terminated or modified by the board
at any time. Administered by the board’s compensation committee, the Cash
Incentive Bonus Plan provides for an annual cash bonus for executive officers if
they achieve annual performance goals established by the committee. The plan
does not allow for payment of awards in any form other than cash, nor does it
allow for deferral of plan awards. Any officer or employee designated by the
compensation committee is eligible to receive a payment under the plan. Cash
payments under the plan are made in the first quarter of the year if the
established goals for the preceding year are achieved.

 

An executive’s maximum bonus under the Cash Incentive Bonus Plan is 25% of his
or her salary. Although the board of directors may change any and all features
of the plan at any time, for the executive officers the performance categories
currently consist of a net income goal, a return-on-equity goal, and a
discretionary goal having to do with the board’s or the compensation committee’s
subjective assessment of an executive’s performance. Currently, the performance
categories and potential awards are as follows –

 

Maximum Cash Incentive
Bonus of 10% of Salary:

 

annual net income goal

Maximum Cash Incentive Bonus of 10% of Salary:

 

return on equity of Ohio-based, publicly traded . . .

Maximum Cash
Incentive Bonus
of 5% of Salary:

 

discretionary
factor for
individual
performance

for achieving
budgeted net income
goal for exceeding the
budgeted net income
goal savings associations and
holding companies banks and holding
companies for achieving the
median return on
equity for exceeding by
15% or more the
median return on
equity for achieving the
median return
on equity for exceeding by
15% or more
the median
return on equity cash incentive bonus
of 5% of salary cash incentive bonus of
an additional 1% of
salary for every 5%
increment of net income
over the goal, up to a
maximum of an
additional 5% of salary cash incentive bonus
of 2% of salary cash incentive
bonus of 3% of
salary cash incentive
bonus of 2% of
salary cash incentive
bonus of 3% of
salary cash incentive bonus of
up to 5% of salary

 

At or about the beginning of each year, the board of directors establishes in
the budget approval process the net income goal for the President and Chief
Executive Officer, the Executive Vice President and Chief Operating Officer, the
Senior Vice President and Chief Financial Officer, and other officers selected
by the compensation committee. Individual performance goals also may be
established at that time for purposes of the compensation committee’s subjective
evaluation of an individual executive’s performance, but the committee’s
evaluation remains subjective and is not dependent on specific performance goals
being established for an executive in advance. Data concerning the median return
on equity of Ohio-based banks, savings associations, and financial institution
holding companies are readily available to the committee from commercial
sources, such as SNL Financial in Charlottesville, Virginia, from industry trade
groups, and from other sources.



 

 

